DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Introductory Remarks
This action is in response to communications filed on 19 November 2019. Claim(s) 1-20 is/are presently pending in the application, of which, claim(s) 1, 8, and 14 is/are presented in independent form.

No priority is claimed. 

An IDS was received on 19 November 2019. All references have been considered.

Examiner’s Note
The rejections below group claims that may not be identical, but whose language and scope are so substantively similar as to lend themselves to grouping, in the interests of clarity and conciseness. Any citation to the instant specification herein is made to the PGPub version (if applicable). The examiner notes that no statement has been entered regarding the inventorship of individual claims as required under 37 CFR 1.56, and therefore assumes that all claims have the same inventorship or are directed to inventions that were commonly owned as of the effective filing date of the invention.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 8, and 14 (and correspondingly their dependent claims) are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The independent claims each recite “a source domain data structure and a target domain data structure”, which the specification attempts to define in 0016. The specification in relevant part recites: 
“A "domain," as used herein, is a field of data that relates to a particular topic or operation of a particular software program. The domain may be a grouping of data and operations. A "source domain," as used herein, is a domain which is rich in data with respect to a selected user. A "target domain," as used herein, is a domain which is poor in data with respect to the selected user. The target domain is the target for providing recommendations. The term "rich" is defined as sufficient data such that a machine learning model of a machine learning recommendation system has enough data to make a meaningful recommendation. The term "poor" is defined as insufficient data such that a machine learning model of a machine learning recommendation system has insufficient data to make a meaningful recommendation. A recommendation is "meaningful" if the recommendation exceeds a threshold probability, selected by a computer programmer or automatically, that the recommendation semantically relates to an input vector supplied to the machine learning model.
(Emphasis added). The use of the term sufficient renders the definition of “rich” indefinite as sufficiency is a relative term. The term “sufficient” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Arguendo, even if one could determine what sufficient was in view of the specification, what is sufficient for one machine learning recommendation system may be insufficient for another. The sentence that appears to establish what is “meaningful” (another relative term) is written in a manner that, following the rules of English grammar, does not make sense. The sentence states that a meaningful recommendation would be one that "exceeds a threshold probability... that the recommendation semantically relates to an input vector supplied to the machine learning model". The “that” can only refer to the threshold probability as there are no other nouns that would make sense grammatically. Thus the sentence literally says that a recommendation is meaningful when the recommendation semantically relates a threshold probability to an input vector supplied to the machine learning model. It is unclear why a recommendation would be meaningful when a threshold relates to an input to the machine learning model; the recommendation not the threshold should be weighed semantically against data in the machine learning model in order to have a functioning system. All this taken together renders the terms “source domain data structure” and “target domain data structure” indefinite.
The independent claims are further indefinite in their use of the limitation “transforming the plurality of user vectors, to generate a transformed data structure, by applying a mapping function to the plurality of user vectors” (claim 8 recites substantially similar language). The plurality of vectors were already combined to generate a unified data structure that “combine[s] the first data and the second data”. Applying a mapping function without modification of any of the vectors does not amount to a transformation of the vectors. As the claim language is self-inconsistent it is indefinite. It appears as though the claim limitations in question would only generate metadata describing the relationships between the data combined from the source and target domains.

Claims 6 and 18 (and correspondingly their dependent claims) are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claims recite the limitations “the plurality of first users” and "the plurality of second users".  There is insufficient antecedent basis for this limitation in the claims.

Claim 10 (and correspondingly its dependent claims) are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claim asserts dependence from claim 7 (a method claim), stating “[t]he system of claim 7”. It is thus unclear what claim 10 is meant to depend from since it refers to an incorrect claim category.

Generally, when the claims are indefinite, vague or unclear, they cannot be construed without speculation or conjecture; therefore, the indefinite claims are not treated on the merits with respect to prior art. See In re Steele, 305 F.2d 859, 862 (CCPA 1962) (A prior art rejection cannot be sustained if the hypothetical person of ordinary skill in the art would have to make speculative assumptions concerning the meaning of claim language.); see also In re Wilson, 424 F.2d 1382, 1385 (CCPA 1970) ("If no reasonably definite meaning can be ascribed to certain terms in the claim, the subject matter does not become obvious-the claim becomes indefinite."). Notwithstanding Steele, the Office has made every attempt to construe the claims in what the Office believes is the intent of the Applicants in the interest of compact prosecution.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 7, 13, and 19 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  These claims recite that the “second usage data comprises, for the at least one user, a single datum”, but these claims’ parents already establish that the second usage data is “of a second computing environment by the second plurality of users”. Thus there is already at least one datum for a user and claims 7, 13, and 19 add no further limitations to their parent claims.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 14-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gorjiara et al. (U.S. PGPub No. 2018/0314577 A1) (hereinafter Gorjiara).

As per claim 14, Gorjiara teaches a non-transitory computer readable storage medium storing program code, which when executed by a computer, performs a computer-implemented method (0108-09), wherein the program code comprises program code for: 
The remaining limitations are directed to intended use as the preamble specifies that the program code is “for”. Intended uses are not afforded patentable weight. MPEP 2111.02; See also In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed.Cir. 1997). Thus these limitations do not contribute to the patentability in view of Gorjiara.

As per claims 15-20, see examiner’s remarks regarding claim 14.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER J TORGRIMSON whose telephone number is (571)270-5550. The examiner can normally be reached Monday - Friday 9 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksander Kerzhner can be reached on 571.270.1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TYLER J TORGRIMSON/             Primary Examiner, Art Unit 2165